 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHARLES FRANCIS, an individual; and                 Case No.: 19-CV-217 JLS (BLM)
     WILMA FRANCIS, an individual,
12
                                       Plaintiffs,       ORDER DENYING PLAINTIFFS’
13                                                       MOTION TO REMAND
     v.
14
                                                         (ECF No. 6)
     WYNDHAM VACATION RESORTS,
15
     INC., a Delaware corporation; and
16   PTVO OWNERS ASSOCIATION, INC.,
     a Delaware corporation,
17
                                     Defendants.
18
19
20         Presently before the Court is Plaintiffs’ Motion to Remand (“Mot.,” ECF No. 6), to
21   which Defendants Wyndham Vacation Resorts, Inc. and PTVO Owners Association, Inc.
22   filed an Opposition (“Opp’n,” ECF No. 9). The Court took this matter under submission
23   without oral argument pursuant to Civil Local Rule 7.1(d)(1). See ECF No. 7. Having
24   considered the parties’ arguments and the law, the Court DENIES Plaintiffs’ Motion.
25                                       BACKGROUND
26         Plaintiffs filed this action in the Superior Court of the State of California, County of
27   San Diego, on November 8, 2018, alleging causes of action for: (1) violation of the
28   Vacation Ownership and Time-Share Act, California Business and Professions Code

                                                     1
                                                                                 19-CV-217 JLS (BLM)
 1   §§ 11210 et seq.; (2) violation of the Consumer Legal Remedies Act, California Welfare
 2   and Institutions Code §§ 15600 et seq.; (3) fraud; (4) negligent misrepresentation;
 3   (5) violation of the Elder Abuse and Dependent Adult Civil Protection Act, California
 4   Welfare and Institutions Code §§ 15600 et seq.; and (6) unjust enrichment. See generally
 5   ECF No. 1-2 (“Compl.”). Plaintiffs allege that they purchased an interest in a timeshare
 6   plan on November 8, 2015. See id. ¶ 10. The total purchase price was $51,202.00, of
 7   which Plaintiffs made a down payment of $38,167.60 and financed $13,004.40 over a
 8   period of 120-months at an interest rate of 11.99 percent. Id. ¶ 25. Plaintiffs therefore
 9   allege that “the ‘Total Sales Price[,’] by the end of the loan term, inclusive of down
10   payment, principal and finance charges, will be $60,662.80.” Id. Plaintiffs seek treble
11   damages and attorneys’ fees under the CLRA. See id. ¶ 33.
12         Plaintiffs served Defendants on December 31, 2018. See Notice of Removal
13   (“Not.”), ECF No. 1, ¶¶ 3–4; see also Not. Exs. B & C. On January 30, 2019, Defendants
14   answered the Complaint, see Not. Ex. D, and removed to this Court on the basis that there
15   exists complete diversity of citizenship between Plaintiffs and Defendants and the amount
16   in controversy exceeds $75,000. See Not. ¶ 12 (citing 28 U.S.C. § 1332(a)(1)). Plaintiffs
17   filed the instant Motion on February 15, 2019. See generally ECF No. 6.
18                                    LEGAL STANDARD
19         In cases “brought in a State court of which the district courts of the United States
20   have original jurisdiction,” defendants may remove the action to federal court. 28 U.S.C.
21   § 1441(a). Section 1441 provides two bases for removal: diversity jurisdiction and federal
22   question jurisdiction. Federal courts have diversity jurisdiction “where the amount in
23   controversy” exceeds $75,000, and the parties are of “diverse” state citizenship. 28 U.S.C.
24   § 1332. Federal courts have federal question jurisdiction over “all civil actions arising
25   under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.
26         The party invoking the removal statute bears the burden of establishing that federal
27   subject-matter jurisdiction exists. Emrich v. Touche Ross & Co., 846 F.2d 1190, 1195 (9th
28   Cir. 1988). Moreover, courts “strictly construe the removal statute against removal

                                                  2
                                                                               19-CV-217 JLS (BLM)
 1   jurisdiction.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (citing Boggs v. Lewis,
 2   863 F.2d 662, 663 (9th Cir. 1988)); Takeda v. Nw. Nat’l Life Ins. Co., 765 F.2d 815, 818
 3   (9th Cir. 1985)). Therefore, “[f]ederal jurisdiction must be rejected if there is any doubt as
 4   to the right of removal in the first instance.” Gaus, 980 F.2d at 566 (citing Libhart v. Santa
 5   Monica Dairy Co., 592 F.2d 1062, 1064 (9th Cir. 1979)).
 6                                                 ANALYSIS
 7          Plaintiffs contend that Defendants’ removal was improper because Defendants have
 8   failed to establish by a preponderance of the evidence that the amount in controversy
 9   exceeds $75,000. 1 See Mot. at 4–7. Given that Plaintiffs allege that the total purchase
10   price was $51,202 and seek treble damages, Defendants removed on the basis that “the
11   potential monetary recovery sought by Plaintiffs in the Complaint is at least in excess of
12   $153,606.” Not. ¶ 24 (citing Chabner v. United of Omaha Life Ins. Co., 225 F.3d 1042,
13   1046 n.3 (9th Cir. 2000)). The requested “statutory attorney’s fees . . . further push[] the
14   amount in controversy above the jurisdictional limit.” Id. ¶ 25.
15          Plaintiffs dispute Defendants’ calculation, arguing that “Defendants base this
16   amount on the mere assumption that Plaintiffs will not only be successful in rescinding
17   their purchase agreement, but also that punitive and/or treble damages may or may not be
18   granted.”     Mot. at 5.       Further, “an award of attorney’s fees rests on the Court’s
19   determination on whether or not to grant them,” id., and “Defendant’s Notice of Removal
20   is barren of any facts that provide a basis that attorney fees will . . . push the amount in
21   controversy above the jurisdictional amount.” Id. at 6 (citing Harris v. Bankers Life &
22   Cas. Co., 425 F.3d 689, 694 (9th Cir. 2005)).
23          In essence, the propriety of Defendants’ removal hinges upon whether the treble
24   damages Plaintiffs seek in their Complaint properly can be included in the amount in
25   controversy. “Although the jurisdiction of the federal courts is strictly construed, it is clear
26
27   1
      Plaintiffs do not contest that there is complete diversity of citizenship, see Mot. at 4, nor could they:
28   Plaintiffs are residents of California, see Not. ¶ 14 (citing Compl. ¶ 1), while Defendants are residents of
     Delaware and Florida. See id. ¶¶ 15–16 (citing Compl. ¶¶ 4–5).

                                                          3
                                                                                            19-CV-217 JLS (BLM)
 1   from the complaint that, with attorney’s fees, treble damages, and punitive damages,
 2   [Plaintiffs] ask[] for far more than $[50,202].” See Michels v. Geico Ins. Agency, Inc., No.
 3   12-CV-5609-RBL, 2012 WL 5866448, at *2 (W.D. Wash. Nov. 19, 2012); see also
 4   Chabner, 225 F.3d at 1046 n.3 (authorizing district courts to consider treble damages and
 5   attorneys’ fees in determining the amount in controversy). Indeed, at a minimum, Plaintiffs
 6   seek $114,502.80, once their $38,167.60 down payment is trebled, plus attorneys’ fees.
 7   See Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir. 1998) (“[W]here an
 8   underlying statute authorizes an award of attorneys’ fees, either with mandatory or
 9   discretionary language, such fees may be included in the amount in controversy.”).
10                                        CONCLUSION
11         In light of the foregoing, the Court DENIES Plaintiffs’ Motion to Remand (ECF No.
12   6).
13         IT IS SO ORDERED.
14
15   Dated: March 29, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                               19-CV-217 JLS (BLM)
